Citation Nr: 1228422	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  12-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for old cellulitis with infection of the sole of the left foot due to a healed simple fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In March 2011, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In April 2011, he withdrew his DRO hearing request.

The Veteran testified before the undersigned at a June 2012 hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  

In June 2012, the Acting Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.  

In his August 2010 claim (VA Form 21-526b) and during the June 2012 hearing, the Veteran raised the issues of entitlement to service connection for a low back disability and for a left foot disability other than old cellulitis with infection of the sole of the left foot, secondary to the cellulitis.  He further raised a petition to reopen a claim of service connection for a right knee disability, requiring consideration of whether new and material evidence has been received into the record.   These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  




FINDING OF FACT

The evidence does not demonstrate any symptoms associated with the Veteran's service-connected cellulitis with infection of the sole of the left foot at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an increased compensable rating for old cellulitis with infection of the sole of the left foot due to a healed simple fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7820-7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for cellulitis with infection of the sole of the left foot.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the December 2010 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The December 2010 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The December 2010 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the June 2012 hearing, the undersigned identified the issue on appeal and asked the Veteran about any VA or private treatment for his service-connected left foot cellulitis to ensure that all relevant records were obtained.  He did not identify any additional relevant treatment records pertaining to his service-connected disability.  Further, he provided testimony as to the symptoms of his left foot disability, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  He has not identified, and the evidence does not otherwise reflect, any relevant post-service private medical treatment for his service-connected cellulitis.  In addition, he was afforded a VA examination for left foot cellulitis in January 2011.  He has raised no dispute as to the adequacy of the examination, and a review of the examination report reflects that all relevant symptoms and findings were noted.  

During the June 2012 hearing, the Veteran reported that he continued to receive treatment by a podiatrist at the VA Medical Center in Wichita, Kansas.  The most recent VA treatment records from that facility in the claims file are dated in February 2011.  Nevertheless, all such treatment was reportedly for left foot problems other than the service-connected cellulitis and the Veteran has acknowledged that he does not currently experience cellulitis.  For example, in his March 2011 notice of disagreement (NOD) and a February 2012 letter to his senator, he stated that he was aware of the fact that he no longer experienced cellulitis.  

As any additional VA treatment records for non service-connected left foot problems are not relevant to the claim for an increased rating for cellulitis of the left foot, VA has no duty to attempt to obtain those records prior to adjudication of that issue.  See 38 C.F.R. § 3.159(c)(4).  In light of the above, VA may proceed with the consideration of the claim decided herein.


Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's old cellulitis with infection of the sole of the left foot is currently rated under 38 C.F.R. § 4.118, DCs 7820-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 7820-7806 reflects that the Veteran's cellulitis is rated as an infection of the skin not listed elsewhere under DC 7820 and that the rating assigned is based on the criteria for rating dermatitis under DC 7806.

Under DC 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7820.

Under DC 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id. 

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.  

Dermatitis may also be evaluated under the rating codes for disfigurement of the head, face, or neck, or scars depending on the predominant disability.  Id.

VA treatment records dated from August 2009 to November 2010 and the Veteran's testimony during an October 2009 DRO hearing include reports of left foot pain, a hard spot on the foot, curled toes, and ingrown toenails.  The Veteran wore shoe inserts to alleviate left foot symptoms.  Although he was reportedly treated for cellulitis of the foot in 2008 by a private physician and was treated with antibiotics for an ulcer on the plantar aspect of the left foot in January 2008, examinations of the left foot revealed no open lesions, lower extremity edema, erythema, or any other dermatologic complications other than a decreased fat pad and a sparse amount of hyperkeratotic tissue on the plantar aspect of the foot.  There was pain on pressure to various metatarsal heads, flexion contractures in various digits, and a distally displaced fat pad.  Diagnoses included painful metatarsalgia of the left foot with hammer digits, fat pad atrophy, a displaced fat pad, resolved keratosis/intractable plantar keratosis, an unresolved tyloma, and dystrophic elongated nails were provided.

During a January 2011 VA examination, the Veteran reported that he experienced left foot pain, plantar warts, and calluses, but that he had not received any treatment for a skin disease during the previous 12 months, had not been hospitalized or undergone surgery for foot problems, and had not experienced any foot related neoplasms.  There was forefoot pain, stiffness, weakness, and lack of endurance, but no swelling, heat, redness, or fatigability.  There were no flare ups of foot symptoms.  Rest, elevation, and medication use (Ibuprofen) helped alleviate the foot pain.  He was limited in his ability to stand and walk and used orthotic inserts.

Objectively, there was left foot tenderness over the head of the 3rd metatarsal on the plantar side of the foot, as well as evidence of abnormal weight bearing (including callosities and an unusual shoe wear pattern), a small soft callus under the head of the 3rd metatarsal, dysmorphic toenails, and hammertoes on digits 2 through 5. However, there was no painful motion, swelling, instability, or weakness.  There was no skin or vascular foot abnormality and no evidence of malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy, or clawfoot.  The Veteran walked unassisted , his gait appeared normal for his age, motor, sensory, and reflex functions were all normal, and ranges of motion of the foot were within normal limits.  X-rays revealed no acute bony abnormalities.

The physician assistant who conducted the January 2011 VA examination concluded that there was no evidence of cellulitis or any residuals of the old infection.  She opined that the current left foot problems were not related to the Veteran's history of cellulitis.  

VA treatment records dated in November 2010 and January 2011, the Veteran's March 2011 NOD, the February 2012 statement to his senator, and his testimony during the June 2012 hearing include reports of left foot pain and elongated toenails.  He acknowledged that he did not have cellulitis, but he reported that he continued to experience problems with his left foot (e.g. calluses, an indentation in the base of the foot, etc.) that he contended were due to the cellulitis and resulting tissue and muscle damage.  He used custom orthotics to treat such problems.  

Examinations of the left foot revealed no open lesions, lower extremity edema, erythema, or any other dermatologic abnormalities other than some diffuse hyperkeratotic tissue.  There were flexion contractures in the lesser digits and a distally displaced plantar fat pad.  The Veteran was diagnosed with hammer digits, painful metatarsalgia of the left foot, and dystrophic nails.

The evidence reflects that there has been no active cellulitis at any time throughout the appeal period and that the Veteran has not received any treatment, systemic or otherwise, for the disease during this period.  Further, there is no evidence of any other skin disease of the left foot involving at least 5 percent of the entire body or 5 percent of exposed areas and the Veteran has acknowledged that cellulitis has not otherwise been present during the appeal period.  

The Veteran has reported numerous other left foot symptoms which he contends are due to the history of cellulitis, and he is competent to report such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, there is nothing to explicitly contradict his reports and numerous examinations have confirmed the presence of various left foot disabilities.  Therefore, the Veteran's reports are also deemed to be credible. 

However, the examiner who conducted the January 2011 VA examination opined that these symptoms were not related to the history of cellulitis.  Although this opinion is of limited probative weight because it is not accompanied by any explanation or reasoning, the fact remains that there has been no active cellulitis or other compensable skin problems at any time during the appeal period and there are no other service-connected left foot disabilities.  

Thus, regardless of any other foot symptoms that the Veteran may be experiencing, the symptoms of his service-connected cellulitis most closely approximate the criteria for a noncompensable rating under DC 7806 during the entire appeal period and an increased compensable rating is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7806.

Further, the Veteran's service-connected cellulitis does not involve the head, face, or neck and there is no evidence of any scars.  Thus, a rating under DCs 7800 to 7805 is not warranted.  See 38 C.F.R. § 4.118, DCs 7800-7805.  

In sum, there is no basis for a compensable evaluation for the Veteran's cellulitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 1157; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)

The Board is fully aware of the Veteran's claim that his cellulitis has resulted in other problems with his feet, and it is those problems that have been symptomatic through the years and at present.  It is understood that he is not claiming that the cellulitis itself has worsened- rather, he notes that it is inactive.  However, the Board must address the issue that has been certified for appellate review.  Hence the analysis above denying an increase based on symptoms directly associated with cellulitis.  

With respect to the Veteran's primary contention that the cellulitis incurred in service destroyed the ability of his muscles to hold the metarsal bone, this matter may not be immediately considered by the Board, because the RO has not yet adjudicated such claim.  Rather, as indicated in the Introduction to this decision, the matter of service connection for a left foot disability other than cellulitis, claimed as secondary to the cellulitis, is being referred to the RO for them to properly consider in the first instance.

Extraschedular Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected cellulitis and there is no evidence of any active symptoms of the disease at any time during the appeal period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, a January 2011 VA examination report reflects that the Veteran had been retired from his occupation in insurance and investments since 1975.  However, he has not reported, and the evidence does not otherwise reflect, that he experienced any difficulties while employed due to a service-connected disability, that he retired due to any service-connected disability, or that he was prevented from securing and following gainful employment due to any such disability.  During the January 2011 VA examination he reported that he had retired because he was "eligible by age or duration of work."  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

Entitlement to an increased compensable rating for old cellulitis with infection of the sole of the left foot due to a healed simple fracture is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


